Case 1:19-cv-00536-PLM-PJG ECF No. 56, PageID.1256 Filed 03/25/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


GREENBUSH BREWING CO., a Michigan
Corporation, MICHIGAN CIDER
ASSOCIATION, a Michigan Nonprofit
Corporation, FARMHAUS CIDER CO., a                      Honorable: Paul L. Maloney
Michigan Corporation and VANDER MILL, LLC,
a Michigan Limited Liability Company,                   Case No: 1:19-cv-536

                Plaintiffs,
v

MICHIGAN LIQUOR CONTROL
COMMISSION, ANDREW J. DELONEY,
Chairman, in his official Capacity; KURT COX
Grand Rapids District Supervisor, in his official
capacity and JON REEDER, Regulation Agent and
Investigator, in his official capacity,


                Defendants.


                   STIPULATED ORDER EXTENDING DEADLINE
          FOR FILING SUPPLEMENTAL BRIEF ON ISSUE OF EXHAUSTION OF
                          ADMINISTRATIVE REMEDIES

          Plaintiffs Greenbush Brewing Co, Michigan Cider Association, Farmhaus Cider Co and

Vander Mill, LLC (collectively “Plaintiffs”) and Michigan Liquor Control Commission, Andrew

J. Deloney, Kurt Cox and Jon Reeder (collectively “Defendants,” and with Plaintiffs, the

“Parties”), stipulate to the Court entering an order that extends the deadline for the Parties to

simultaneously file their Supplemental Briefs on the issue of exhaustion of administrative

remedies. In support, the Parties state as follows:

     1.         On February 26, 2020 this Court ordered “the parties to submit supplemental

briefing on the issue of exhaustion of administrative remedies, to be filed within 28 days[]” Dkt.

46 PageID.954.
Case 1:19-cv-00536-PLM-PJG ECF No. 56, PageID.1257 Filed 03/25/20 Page 2 of 2




       2.          The briefs are currently due on March 25, 2020.

       3.          In light of the COVID-19 emergency having caused disruptions to the

administrative functions and unanticipated work absences of counsel to the parties, steps to

finalize the briefing have taken longer than expected.

       4.          The parties have discussed the need for extension by telephone call and confirmed

their mutual understanding by email to extend the deadline for filing to April 1, 2020. (Exhibit

1).

            Accordingly, the Parties stipulate and agree to, and respectfully request that the Court

enter, an order to extend the deadline to file supplemental briefs on the issue of exhaustion of

administrative remedies in this matter to April 1, 2020.


By: /s/ Joseph M. Infante                                   By: /s/ Adam M. Leyton
     Joseph M. Infante (P68719)                                 Adam M. Leyton (P80646)
     Christopher J. Gartman (P83286)                            Jason A. Geissler (P69322)
     99 Monroe Avenue NW, Suite 1200                            Felepe H. Hall (P59533)
     Grand Rapids, MI 49503                                     Assistant Attorneys General MI
     (616) 776-6333                                             Dept. of Attorney General
     infante@millercanfield.com                                 Alcohol & Gambling Enf. Div.
     gartman@millercanfield.com                                 525 W. Ottawa Street, 1st Floor
                                                                Lansing, MI 48933
      Attorneys for Plaintiffs
                                                                (517) 241-0210
                                                                Leytona1@michigan.gov
      Dated: March 24, 2020                                     geisslerj@michigan.gov

                                                                 Attorneys for Defendants

                                                                 Dated: March 24, 2020

IT IS SO ORDERED.


Date: March 25, 2020                                     /s/ Paul L. Maloney
                                                        Honorable Paul L. Maloney

35554772.1\156050-00002
